Order entered February 19, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-01441-CV

                                EVELYN DENSON, Appellant

                                                V.

                             L AND L LANDSCAPING, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-04721-B

                                             ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated January 17, 2020, we directed appellant to file, within ten days, written

verification she had requested the reporter’s record. Although we cautioned appellant that failure

to comply could result in the appeal being submitted without the reporter’s record, appellant has

not complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted

without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her opening brief no

later than March 20, 2020.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE